Name: 86/589/EEC: Commission Decision of 26 November 1986 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of potassium permanganate originating in Czechoslovakia, the German Democratic Republic and the People' s Republic of China and terminating the investigation
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-12-02

 Avis juridique important|31986D058986/589/EEC: Commission Decision of 26 November 1986 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of potassium permanganate originating in Czechoslovakia, the German Democratic Republic and the People' s Republic of China and terminating the investigation Official Journal L 339 , 02/12/1986 P. 0032*****COMMISSION DECISION of 26 November 1986 accepting undertakings given in connection with the anti-dumping proceeding concerning imports of potassium permanganate originating in Czechoslovakia, the German Democratic Republic and the People's Republic of China and terminating the investigation (86/589/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for under the above Regulation, Whereas: A. Provisional Action (1) The Commission, by Regulation (EEC) No 2495/86 (2) imposed a provisional anti-dumping duty on imports of potassium permangante originating in Czechoslovakia, the German Democratic Republic and the People's Republic of China. B. Subsequent Procedure (2) Following the imposition of the provisional anti-dumping duty, the exporters from Czechoslovakia, the German Democratic Republic and one Chinese exporter, Sinochem, and certain importers requested, and were granted, an opportunity to be heard by the Commission. In addition, certain exporters and importers made written submissions making known their views on the provisional findings and duties. C. Dumping (3) No new evidence on dumping has been received since the imposition of the provisional duty and the Commission therefore considers its findings on dumping as set out in Regulation (EEC) No 2495/86 to be definitive. Consequently, the preliminary determinations on dumping are confirmed. D. Injury (4) No fresh evidence regarding injury to the Community industry has been submitted. The Commission has, therefore, confirmed the conclusions on injury reached in Regulation (EEC) No 2495/86. E. Community Interest (5) Community processing industries neither requested a hearing nor made any written submission after making known their views on the provisional findings and duties. The conclusions, therefore, on Community interest as set out in Regulation (EEC) No 2495/86 remain unchanged. (6) The exporters that made themselves known in the course of the investigation were informed of the main findings of the investigation and commented on them. Undertakings were subsequently offered by Chemapol Foreign Trade Co. Ltd, Czechoslovakia, Chemie Export/Import, German Democratic Republic and China National Chemicals Import and Export Corporation (Sinochem), People's Republic of China, concerning their exports of potassium permanganate to the Community. (7) The effect of the said undertakings will be to increase import prices to the Community to the level which the Commission, having taken into account, on the one hand, the selling price necessary to provide an adequate return to Community producers and, on the other hand, the purchase price of the Community importers and their costs and profit margin considered necessary to eliminate injury. These increases in no case exceed the dumping margins found in the investigation. Moreover it appears that correct operation of the undertakings can be effectively monitored. (8) In assessing the level of the undercutting price, the Commission took account of the fact that on 30 June 1986, the temporary suspension of the autonomous Common Customs Tariff duties on potassium permanganate originating in Czechoslovakia and the German Democratic Republic expired. As of 1 July 1986 imports of the product in question originating in the abovementioned countries is subject to import duties. (9) In these circumstances, the undertakings offered are considered acceptable and the anti-dumping investigation oncerning the abovementioned exporters may, therefore, be terminated without imposition of a definitive anti-dumping duty. No objection to this course of action was raised in the Advisory Committee. F. Other exporters - Collection of provisional duties (10) By Council Regulation (EEC) No 3661/86 (1) a definitive anti-dumping duty was imposed on imports of potassium permanganate originating in the People's Republic of China exported by other firms than China National Chemicals Import and Export Corporation (Sinochem), and the amounts secured by way of provisional duty are definitively collected. HAS DECIDED AS FOLLOWS: Article 1 The undertakings given by Chemapol Foreign Trade Co. Ltd, Czechoslovakia, Chemie Export/Import, German Democratic Republic and China National Chemicals Import and Export Corporation (Sinochem), People's Republic of China in connection with the anti-dumping investigation concerning their exports of potassium permanganate falling within Common Customs Tariff subheading ex 28.47 C and corresponding to NIMEXE code 28.47-60 originating in Czechoslovakia, the German Democratic Republic and the People's Republic of China are hereby accepted. Article 2 The anti-dumping investigation referred to in Article 1 is hereby terminated in respect of the exporters named in that Article. Done at Brussels, 26 November 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 1. (2) OJ No L 217, 5. 8. 1986, p. 12. (1) See page 1 of this Official Journal.